Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sichmann (2015/0257286).
Regarding Claim 20: Sichmann teaches a functional module (fig. 2a) having: a module housing (41), an electronic circuit (paragraph [0046]) and at least one module connection element (3), the module connection element being configured to engage with a connection element (5) of a base module (fig. 4), the module housing having a first module housing face (44) and further module housing faces (figs. 2A-2c), the first module housing face having a module housing opening (opening which connection element 3 protrudes through), the first module housing face being flat (shown in figs. 2A-2c).

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-19 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1. Claim 1 includes a base module for a control-cabinet system, the base module comprising: a housing with a first housing face and further housing faces, the first housing face having a grid of openings, the housing having connection elements for functional modules, the connection elements each being arranged in the region of the openings of the first housing face, and the connection elements comprising data connections, extra-low voltage connections and low-voltage connections; wherein an extra-low voltage line and a low voltage line are arranged within the housing, and wherein the extra-low voltage line is connected to the extra-low voltage connections and the low voltage line is connected to the low voltage connections in combination with all other elements of the base claim. Claims 2-19 are all dependent upon claim 1 and are considered to be allowable at least for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841